FOR IMMEDIATE RELEASE Contact: Dan Keeney, APR DPK Public Relations 832-467-2904 dan@dpkpr.com London Court of International Arbitration Clarifies JDZ Block 4 Interests Tribunal awards Addax Petroleum 7.2 percent, ERHC 1.8 percent LONDON, July 15, 2008 – ERHC Energy Inc. (OTCBB: ERHE), a publicly traded American company with oil and gas assets in the highly prospective Gulf of Guinea off the coast of central West Africa, today announced a resolution to its arbitration with Addax Petroleum Corporation (TSX: AXC and LSE: AXC) regarding a nine percent portion of Joint Development Zone (JDZ) Block 4. A three-member tribunal of the London Court of International Arbitration (LCIA) confirmed that under the Participation Agreement between the parties no further consideration is payable by Addax Petroleum to ERHC for Addax Petroleum’s 7.2 percent share of the nine percent.
